Case 1:20-cv-01300-GBD-GWG Document15 Filed 04/27/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MLS., individually and on behalf of A.S.; RS.,
individually and on behalf of AS.,

 

 

Plaintiffs,
-against-

NEW YORK CITY DEPARTMENT OF
EDUCATION,

 

Defendant.

GEORGE B. DANIELS, District Judge:

The July 9, 2020 initial conference is hereby cancelled, in light of this Court’s referral to

Magistrate Judge Gorenstein for General Pretrial.

 

Dated: April 27, 2020
New York, New York

“Gaua, 8 Dewdhe

RGEP. DANIELS
UNITEDSTATES DISTRICT JUDGE

 

fl

 
